DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 9, line 17, change “contact member 36” to --contact member 37--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, 14, 20, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson, Jr. et al. (US 9,961,940).
In regard to claims 1, 33, Anderson, Jr. et al. discloses an e-cigarette comprising 
- a housing having a liquid section 18 for holding a liquid and a battery section for holding a battery 28, wherein the liquid section and the battery section are configured to be coupled to each other, 
- a wick 56 to take up the liquid, and 

-the liquid section comprises a liquid reservoir 32 provided with a liquid outlet (col. 4, lines 39-41) to supply liquid to the wick 56 and an air duct 54 to create an air flow 64 along the wick 56 and to an air outlet 66 (see fig. 8), 
- the heating member 48 and the wick 56 are combined to form a combined construction 48, 58, 56 (see illustrated drawing below) having an outer surface (the flat surface of 50 as shown in fig. 9) which is at least partly electrically conductive, and 
- the e-cigarette further comprises a first electrical contact member 52 being electrically connected to an anode of the battery 28 and a second electrical contact member 52 being electrically connected to a cathode of the battery 28, wherein the first and second electrical contact members 52 are in contact with conductive parts 50 of the outer surface of the combined construction without being attached to the conductive parts 50. 

In regard to claim 2, Anderson, Jr. et al. discloses the combined construction 48, 56, 58 is free from protruding parts extending away from the outer surface.
 
In regard to claim 3, Anderson, Jr. et al. discloses the entire combined construction extends along a substantially straight line (see fig. 8). 

In regard to claim 4, Anderson, Jr. et al. discloses the combined construction is free from protruding parts extending transverse to the straight line (see figures 8 and 9).

In regard to claim 5, Anderson, Jr. et al. discloses the combined construction has an elongate form extending along a longitudinal axis (see illustrated drawing below) thereof.



In regard to claim 7, Anderson, Jr. et al. discloses the combined construction has such a rigidity that it maintains its form when subjected to gravity.

In regard to claim 8, Anderson, Jr. et al. discloses the first and second electrical contact members 52 are located at a distance from each other along the-a longitudinal axis of the combined construction (see fig. 9).

In regard to claim 13, Anderson, Jr. et al. discloses the combined construction is free from any attached contact with the other components of the e-cigarette.

In regard to claim 14, Anderson, Jr. et al. discloses the wick 56 of the combined construction is formed by a ceramic material (col. 5, lines 40-43).

In regard to claim 20, Anderson, Jr. et al. discloses the combined construction is located in the liquid section 18.

[AltContent: textbox (longitudinal axis)][AltContent: arrow][AltContent: textbox (combined construction)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    569
    545
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Jr. et al.
In regard to claim 16, Anderson, Jr. et al. discloses the heating member 48 of the combined construction is made of a stainless steel material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Anderson, Jr. et al. by heating member of an electrically conductive wire or by an electrically conductive additive provided in a ceramic material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 9, 10, 12, 21, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 9, the prior art fails to provide, teach or suggest the combined construction is located between a first support member and an opposite second support member to hold the combined construction in a fixed position. In regard to claim 21, the prior art fails to provide, teach or suggest the first and second contact members are provided on the second liquid part. In regard to claim 30, the prior art fails to provide, teach or suggest the combined construction is located in the battery section.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Tdt
11/27/2021


/THO D TA/Primary Examiner, Art Unit 2831